Citation Nr: 0531041	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 1967

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's 
application to reopen a claim of service connection for left 
shoulder disability.  The veteran perfected a timely appeal 
of this determination to the Board.

In August 2004, the veteran, accompanied by his 
representative, testified at a hearing held in Washington, 
DC, before the undersigned Veterans Law Judge (formerly known 
as a member of the Board).

When this case was initially before the Board in December 
2004, the Board reopened the veteran's claim and remanded the 
matter for further development and a merits adjudication.  

In June 2005, the veteran submitted a statement and 
additional pertinent evidence in support of his claim.  
Although the evidence was not accompanied by a waiver of RO 
consideration, in light of the Board's favorable 
determination, the Board will consider the evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c)(2005).

As a final preliminary matter, the Board notes that as it 
pointed out in the introduction to the December 2004 
decision, during the August 2004 hearing, the veteran raised 
the issue of entitlement to service connection for neck 
disability.  Although the Board referred the issue to the RO 
for appropriate action, to date none has been taken on this 
claim.  This issue is again referred to the RO for 
appropriate development.  Stegall v. West, 11 Vet. App. 268 
(1998).  




FINDING OF FACT

Although the veteran's left shoulder disability was noted at 
service entry, the medical evidence indicates that the 
condition underwent a likely increase in severity beyond its 
natural progression during his military service.


CONCLUSION OF LAW

The veteran's left shoulder disability pre-existed his period 
of military service and was aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2005); VAOPGCPREC 3-2003 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

Background and Analysis

In his statements and testimony, the veteran argues that 
although he suffered several left shoulder dislocations and 
had a severe left shoulder disability prior to service, he 
injured his left shoulder during a training exercise and thus 
the condition was aggravated by active duty.  As such, he 
maintains that service connection is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law further provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she 
entered into military service, except for conditions noted on 
the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  Here, the Report of Medical Examination at service 
entry shows that the veteran was noted to have a pre-existing 
left shoulder condition, and indeed, the veteran does not 
contend otherwise.  Therefore, as a matter of law, the Board 
concludes that the veteran's left shoulder disability existed 
prior to service.  38 U.S.C.A. § 1111; see also Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Accordingly, there is no 
presumption of soundness at service entry with respect to 
this condition.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

In VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004), the 
General Counsel of VA held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service were not inconsistent with 38 U.S.C. § 1111.  
The General Counsel stated that Section 3.306(b) properly 
implements 38 U.S.C.A. § 1153, which provides that a pre-
existing injury or disease is presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  The General Counsel further held 
that the requirement of an increase in disability in 
38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. 
§ 1153 and did not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  
Precedent opinions of the VA General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

The Board has reviewed the lay and medical evidence in 
detail; however, because it is clear that the veteran has 
left shoulder disability that he acknowledges pre-existed 
service, this appeal turns on whether there was an increase 
in left shoulder disability during service, to include 
whether there is a specific finding that the increase in 
disability was due to the natural progress of the condition.  
As such, the Board will focus on the evidence that speaks to 
this question.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

In his statements and testimony, the veteran not only 
acknowledges that his left shoulder disability pre-existed 
service, but described the condition, prior to service, as 
severely disabling.  The veteran, however, submitted a March 
1984 lay statement that was prepared by a former service 
colleague, in which that individual confirmed that the 
veteran hurt his left shoulder during an exercise involving 
"monkey bars."  Further, the service medical records 
reflect the occurrence of the in-service injury.

As noted in the introduction, in December 2004, the Board 
reopened the veteran's left shoulder claim and remanded it 
for further development.  In compliance with the Board's 
December 2004 remand instructions, in May 2005 the veteran 
was afforded a formal VA joints examination to determine 
whether it was at least as likely as not that any left 
shoulder disability was present in service and, if so, 
whether the disability clearly and unmistakably existed prior 
to his period of active duty.  If the examiner concluded that 
a left shoulder disability existed prior to service, the 
Board instructed the examiner to provide an opinion as to 
whether it is at least as likely as not that such disability 
increased in severity during service, and if so, whether any 
in-service increase was clearly and unmistakably due to 
natural progress.  

Following a detailed discussion of the pre-service history of 
the veteran's left shoulder problems and his left shoulder 
injury during service, the examiner opined that the veteran's 
left shoulder disability clearly and unmistakably existed 
prior to service.  Further, the examiner commented that the 
disability was not significantly increased in severity during 
service beyond the natural progress of the condition.  Thus, 
the VA examiner determined that, although not significant, 
the veteran's pre-existing left shoulder disability underwent 
an increase in disability during service.  As such, the 
veteran's left shoulder disability is presumed to have been 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In addition, in June 2005, the veteran submitted a November 
2004 report prepared by his treating chiropractor, Dr. J. 
Otis Williams.  At the outset of the report, Dr. Williams 
noted that the veteran had suffered dislocations of his left 
shoulder prior to service, but was found to be physically fit 
with respect to his left shoulder at service induction.  
Thereafter, based on his review of the veteran's service 
records, the veteran' report of suffering an in-service 
injury, and the results of his examination, Dr. Williams 
opined that the veteran's current left shoulder disability 
was related to service because his current disability was 
consistent with the veteran's in-service trauma.  

The claims folder shows that the veteran continues to suffer 
from left shoulder disability, and is diagnosed as having 
left shoulder capsulitis with post-traumatic arthritis.  

In light of the foregoing, the Board finds that the evidence 
supports the veteran's claim, and thus service connection is 
warranted for left shoulder disability.  Here, the medical 
evidence shows that the veteran was noted to have a left 
shoulder disability at service entry, but the medical 
evidence, both VA and private, indicates that his current 
left shoulder disability increased in severity during his 
period of active duty.  Thus, service connection is 
warranted.


ORDER

Service connection for left shoulder capsulitis with post-
traumatic arthritis is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


